                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MUSTAPHA MISSILMANI,

            Plaintiff,                     CASE NO. 19-CV-11408
      v.                                   HON. GEORGE CARAM STEEH

ABBAS ALI SHIRAZI,

            Defendant.
                                 /

     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT
     JUDGMENT IN SUM CERTAIN (ECF No. 10) AND DENYING
    DEFENDANT’S MOTION TO SET ASIDE DEFAULT (ECF No. 8)

      Defendant Abbas Ali Shirazi has been tried and convicted of credit

card and financial fraud charges. Plaintiff Mustapha Missilmani has

brought a civil action to recover monies fraudulently charged on his credit

card by the Defendant. To date, Defendant has not filed an Answer or

responsive pleading to the Complaint. However, on May 17, 2019,

Defendant, acting pro se, sent a letter to the Court Administrator stating

that he wished to dispute the allegations against him and would be filing

two motions: (1) to stay proceedings until he could be transferred to a

facility closer to the court because he was incarcerated in the Chippewa

County Jail in Sault Sainte Marie, Michigan, and (2) to stay proceedings




                                     -1-
because of his situation concerning immigration and location. (ECF No. 5).

Defendant is no longer incarcerated and has been served with Plaintiff’s

motion for default judgment at his home address. (ECF No. 13, 15). The

hearing regarding Plaintiff’s motion for default judgment has been

rescheduled twice. Defendant was mailed notice of the rescheduled

hearing to his home address both times.

      To date, Defendant has filed no motions. The Clerk did not construe

Defendant’s pro se letter as an Answer or responsive pleading and entered

a Clerk’s Entry of Default on July 22, 2019. (ECF No. 7). Defendant, again

acting pro se, sent a letter to the court on July 31, 2019, that he received

notice of the Clerk’s Entry of Default, and wished to enter a “plea of not

guilty.” (ECF No. 8). Given Defendant’s pro se status, the court construes

his letter liberally as a motion to set aside the Clerk’s Entry of Default. Also

pending before the court is Plaintiff’s motion for default judgment in a sum

certain. (ECF No. 10). Defendant has not filed a response to Plaintiff’s

motion for default judgment and the time period for doing so has expired.

For the reasons set forth below, Defendant’s motion to set aside the Clerk’s

Entry of Default shall be DENIED, and Plaintiff’s motion for default

judgment shall be GRANTED.




                                      -2-
A. Defendant’s Motion to Set Aside Clerk’s Entry of Default

      Federal Rule of Civil Procedure 55(a) permits the Clerk to enter a

default “[w]hen a party against whom a judgment for affirmative relief is

sought has failed to plead or otherwise defend” as required by the Federal

Rules. The Clerk’s Entry of Default was proper in this case because

Defendant failed to file an Answer or responsive pleading within the time

allotted under the Federal Rules. Under Rule 55(c), a court may set aside

an entry of default “for good cause shown.” The Sixth Circuit has

established a three-prong test for determining whether a clerk’s entry of

default shall be set aside, which requires the court to consider whether: (1)

the default was willful, (2) the set-aside will prejudice plaintiff, and (3) the

alleged defense is meritorious. Lawrence v. Chabot, 182 F. App’x 442, 456

(6th Cir. 2006) (citing United Coin Meter Co. v. Seaborn Coastline R.R.,

705 F.2d 839, 844 (6th Cir. 1983)).

      Here, Defendant has failed to file an Answer or responsive pleading

and over nine months have passed since the filing of the Complaint.

Although Defendant submitted a letter to the Court Administrator that he

intended to file motions in this case, or to dispute the allegations of the

Complaint, to date, he has not. Thus, the court finds that the default is

willful. Also, the credit card fraud alleged in this case took place in July,


                                       -3-
2017. Plaintiff will be unfairly prejudiced if the Clerk’s entry of default is not

entered as the delay is unjustified.

      But most importantly, Defendant’s failure to satisfy the third prong of

the three-part test, which requires proof of a meritorious defense, is fatal to

his motion to set aside the Clerk’s Entry of Default. In order to establish a

meritorious defense for purposes of setting aside a default, the defendant

must simply advance a defense “good at law,” not necessarily one that will

likely succeed. United Coin Meter Co., 705 F.2d at 845. But, in the context

of a motion to set aside a default judgment, the Sixth Circuit has held that

“general denial[s]” alone, without even a “suggestion” of supporting

evidence, do not suffice to establish the existence of a meritorious defense.

Smith v. Commissioner, 926 F.2d 1470, 1480 (6th Cir. 1991) (internal

quotation marks and citation omitted); see also Clarendon Ltd. v. Foster, 7

F.3d 232, No. 92-5626, 1993 WL 339703, at *7 (6th Cir. Sept. 2, 1993)

(noting that the defaulted party “did not address any means by which he

would dispute the allegations in the complaint other than to deny them

generally”). Although this case involves a motion to set aside a clerk’s

entry of default, not default judgment, the Sixth Circuit has noted that “[t]he

same considerations exist when deciding whether to set aside either an

entry of default or a default judgment, but they are to be applied more


                                       -4-
liberally when reviewing an entry of default.” Berthelsen v. Kane, 907 F.2d

617, 620 (6th Cir. 1990); see also Dassault Sys., SA v. Childress, 663 F.3d

832, 840 (6th Cir. 2011).

      Even under a more liberal review, Defendant has failed to establish a

meritorious defense. He states generally that he would like to “plead not

guilty” to the civil claims pending against him, but he has not cited to any

facts in support of his general denial. The Sixth Circuit has stressed that

the key to the meritorious defense inquiry is the determination of “whether

there is some possibility that the outcome of the suit after a full trial will be

contrary to the result achieved by the default.” Childress, 663 F.3d at 843

(internal quotation marks and citation omitted). This is so because the

Sixth Circuit has observed “[s]imple judicial economics fuels the rationale

for the meritorious defense requirement,” because “opening a default

judgment would represent a fruitless gesture if it could not conceivably

affect the outcome of the suit.” Valvoline Instant Oil Change Franchising,

Inc. v. Autocare Assoc., Inc, 173 F.3d 857, 1999 WL 98590, at *5 (6th Cir.

1999) (internal quotation marks and citation omitted).

      Here, Plaintiff has already been tried and convicted of credit card and

financial fraud charges in related cases. Plaintiff has not shown that he has

any defense to these civil charges arising out of similar criminal conduct for


                                       -5-
which he has been convicted under a higher burden of proof. Having failed

to identify a meritorious defense, Plaintiff’s motion to set aside the Clerk’s

Entry of Default must be DENIED.

B.    Plaintiff’s Motion for Default Judgment

      Judgment by default is considered “a drastic step which should be

resorted to only in the most extreme cases.” United Coin Meter Co., 705

F.2d at 845. In determining whether entry of default judgment is warranted,

courts consider a number of factors including the amount of money

involved; whether there are material issues of fact; whether the plaintiff has

been substantially prejudiced by defendant’s delay; and whether the

grounds for default are clearly established or are in doubt. AF Holdings

LLC v. Bossard, 976 F. Supp. 2d 927, 929 (W.D. Mich. 2013). “Once

default is entered, the defaulting party is deemed to have admitted all of the

well-pleaded factual allegations in the complaint regarding liability,

including jurisdictional averments.” Zinganything, LLC v. Imp. Store, 158 F.

Supp. 3d 668, 670 (N.D. Ohio 2016) (citing Visioneering Constr. v. U.S Fid.

& Guar., 661 F.2d 119, 124 (6th Cir. 1981)); see also Fed. R. Civ. P.

8(b)(6) (“An allegation—other than one relating to the amount of

damages—is admitted if a responsive pleading is required and the

allegation is not denied.”). In this case, liability is established because the


                                      -6-
court is required to accept the allegations of the Complaint as true based

on Defendant’s failure to file an Answer or responsive pleading. In

addition, Defendant’s criminal conviction for similar conduct as alleged in

the Complaint supports the court’s conclusion that liability has been

established. See, e.g., Mishkin v. Ageloff, 299 F. Supp. 2d 249, 252-54

(S.D.N.Y. 2004) (all material issues of fact in civil proceeding were resolved

by prior criminal proceeding in which defendants were found guilty on

identical charges); United States v. Rivieccio, 846 F. Supp. 1079, 1083–84

(E.D.N.Y.1994) (defendant's criminal conviction for fraud resolved beyond

dispute all issues of fact in the civil suit brought against him for the same

misconduct and established the elements for a civil finding of fraud).

      Having found that liability is established, the next question is whether

Plaintiff is entitled to default judgment as to his damages claim. Rule 55(b)

of the Federal Rules of Civil Procedure permits a district court to conduct a

hearing to determine damages, but does not require it and commits this

decision to the sound discretion of the district court. “[J]udgment by default

may be entered without a hearing on damages where the amount claimed

is capable of ascertainment from the definite figures contained in the

documentary evidence or in detailed affidavits.” United States Sec. &




                                      -7-
Exch. Comm’n v. Romer, No. 2:18-CV-12927, 2019 WL 3219906, at *2

(E.D. Mich. July 17, 2019) (internal quotation marks and citation omitted).

      Here, Plaintiff has submitted an affidavit that the balance owed

including interest as of September 1, 2019 is $210,905.09. During oral

argument, Plaintiff updated the interest to report the balance owed to be

$228,501.78. The court finds the affidavit and representations of counsel

sufficient proof of damages owing. Plaintiff also seeks punitive damages in

the amount of three times the award of compensatory damages. The court

finds that an award of punitive damages in double the amount of

compensatory damages is appropriate. This amount, which is to be

imposed as punishment, sufficiently fulfills the purpose of deterrence and

retribution, and is reasonable and proportionate to the amount of harm to

the Plaintiff and to the general damages recovered. See State Farm Mut.

Auto Ins. Co. v. Campbell, 538 U.S. 408, 425 (2003) (although there is no

bright line rule, punitive damages should typically be a single digit multiplier

of compensatory damages in order to comport with due process); Davis v.

Brown, 23 F. App'x 504, 506 (6th Cir. 2001) (affirming award of punitive

damages as part of default judgment).




                                      -8-
     At the hearing, Plaintiff’s counsel submitted a declaration of attorney

fees incurred in the amount of $4,705. The court finds it appropriate to

award attorney fees in this amount.

     For the reasons set forth above, Defendant’s motion to set aside the

Clerk’s Entry of Default (ECF No. 8) is DENIED. Pursuant to Federal Rule

of Civil Procedure 55(b)(2), Plaintiff’s motion for default judgment (ECF No.

10) is GRANTED. Judgment for a sum certain shall be entered in the

amount of $228,501.78 in compensatory damages, $457,003.56 in punitive

damages, and attorney fees in the amount of $4,705, for a total award of

$690,210.34.

     IT IS SO ORDERED.

Dated: February 18, 2020
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
               February 18, 2020, by electronic and/or ordinary mail and also
               on Abbas Ali Shirazi, 23036 Sheridan St., Dearborn, MI 48128.

                                     s/Barbara Radke
                                       Deputy Clerk




                                           -9-
